Citation Nr: 0423844	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
claimed right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and observers A.J., E.K., and J.K.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from May 1960 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
entitlement to service connection for a claimed right knee 
injury.  

In May 2004, the veteran presented personal testimony at a 
Board hearing in Washington DC before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The Board notes that by correspondence dated in April 2003, 
the veteran appeared to have raised the issue of entitlement 
to service connection for a back disability.  This issue is 
not before the Board at this time and is referred to the RO 
for appropriate action.  

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  In the RO's February 1992 decision, the veteran's claim 
to reopen a claim for entitlement to service connection for a 
right knee injury was denied, the veteran was notified of 
this decision and informed of what was necessary to reopen 
his claim.  He failed to appeal the denial and the February 
1992 decision became final.  

3.  Evidence obtained and associated with the claims file 
since the RO's February 1992 denial, is new, in the sense 
that the evidence was not previously of record; however, the 
evidence cannot be considered material to the claim, nor is 
it of such significance that, when viewed by itself or in 
conjunction with the evidence previously of record, it must 
be considered in order to fairly decide the merits of the 
veteran's claim for entitlement to service connection for a 
left knee injury.  

CONCLUSIONS OF LAW

1.  The RO's February 1992 decision denying the veteran's 
claim for entitlement to service connection for a right knee 
injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.204, 20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
right knee injury has not been submitted and the requirements 
to reopen the veteran's claim have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  

In December 2002, the veteran filed a claim to reopen a claim 
for entitlement to service connection for a right knee 
injury.  By correspondence dated in January 2003, the RO sent 
the veteran information pertaining to VCAA as well as 
information pertaining to the requirement of new and material 
evidence necessary to substantiate the claim.  Thereafter, in 
March 2003, the RO denied the veteran's claim and the veteran 
filed a timely Notice of Disagreement with the RO's decision.  
A Statement of the Case was issued in August 2003, containing 
the appropriate law and regulations pertaining to finality of 
the decisions of the Board.  

The Board concludes that discussions, as contained in the 
January 2003 correspondence, explaining VCAA and the August 
2003 Statement of the Case have provided the veteran with 
sufficient information regarding the applicable law and 
regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help reopen his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

In August 1991, the veteran attempted to reopen a claim for 
entitlement to service connection for a right knee injury.  
By rating decision, dated in February 1992, the RO denied the 
veteran's claim.  The veteran was notified of the RO's 
denial.  He had until February 1993 to file a timely Notice 
of Disagreement and did not do so.  The veteran did not 
appeal the RO's denial and the February 1992 decision became 
final.  

The evidence of record at the time of the RO's February 1992 
decision consisted of service medical records, several 
requests for additional service records and statements in 
support of his claim.  

The veteran's service medical records are negative for 
treatment or notation related to the claimed right knee 
injury.  On examination, dated in June 1960, there was 
notation related to the left knee; however, there was no 
diagnosis or notation related to a right knee injury, for 
which he claims service connection.  A separation examination 
was not of record.  

The evidence of record revealed that the veteran's service 
medical records were incomplete.  In January 1970 the RO 
began a series of requests to the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, for additional service 
medical records.  The initial request did not specify the 
date of the alleged right knee injury or the name of the 
facility that may have treated the veteran for a right knee 
injury.  In March 1970, the response received by the RO, 
indicated that there was no record of a knee injury on file.  

In October 1970, the RO determined that it was necessary to 
obtain the names of the places in which the veteran was 
treated for his claimed knee injury, as well as verification 
of service prior to May 1960.  By correspondence dated in 
October 1970, while acknowledging that the veteran's service 
medical records were missing, the RO requested the veteran to 
send information regarding dates and treatment facilities 
where he received treatment for the right knee injury.  The 
veteran did not respond to the RO's request.  

By rating decision dated in December 1971, the RO denied the 
veteran's claim for entitlement to service connection for a 
right knee injury.  The RO explained that because the veteran 
failed to respond to the requests for information to help 
substantiate his claim, and since the service medical records 
that were available were in fact negative for a right knee 
injury, service connection could not be granted.  

The veteran submitted several statements in support of his 
claim, to include a statement in September 1972, which 
offered his account of the events surrounding the claimed 
right knee injury and that he was treated at an army hospital 
for the injury.  A statement submitted thereafter, in June 
1978, offered similar content.  

In October 1972, the RO requested the veteran's service 
separation examination.  The December 1972 response was that 
there was no separation examination on file.  Also in 
December 1972, the RO submitted yet another request for 
service records pertaining to a knee injury, including the 
date the veteran claimed he was injured and treated, as well 
as the name of the treating facility.  The March 1973 
response indicated that numerous and extensive searches had 
already been undertaken to find records, as identified by the 
veteran, but to no avail.  

By rating decision dated in March 1977, the RO denied the 
veteran's claim for entitlement to service connection for a 
right knee injury.  The basis of the denial was that the 
veteran's service medical records were negative for a knee 
injury and the request for additional records failed to 
provide evidence of treatment for a right knee injury.  The 
veteran was notified of the RO's denial in March 1977 and he 
filed a timely Notice of Disagreement in March 1978.  The 
veteran perfected an appeal to the Board and in January 1979, 
the Board remanded the case to the RO for further 
development, in light of the absent medical records and in 
consideration of the details furnished by the veteran with 
respect to treatment of a right knee injury.  In June 1979 
the Board rendered a final decision in the matter.  

The Board's 1979 decision explained that there were no 
service medical records that showed that the veteran had a 
right knee injury and the record showed that he failed to 
report to scheduled VA examinations; and therefore, there was 
no record of a right knee disability.  

Thereafter, the veteran submitted several additional requests 
for records, to include a request for VA examination.  The 
requests were denied and in August 1979, the RO informed the 
veteran that Board's denial was final and his claim for only 
be reconsidered on the basis of new and material evidence.  

The veteran wrote a member of the United States Senate in 
reference to his claim for service connected benefits.  The 
contents of the letter basically repeated his arguments that 
were previously considered, namely that he suffered a right 
knee injury in June 1968, which resulted in knee surgery.  

By statement dated in August 1980, the veteran maintained 
that a private physician following service treated him; 
however, it was not maintained that these records showed 
treatment for, or a diagnosis of a right knee disability.  By 
correspondence dated in June 1984, the member of the United 
States Senate contacted the RO to inquire about the veteran's 
claim and the RO responded accordingly, explaining that 
extensive searches for additional service medical records had 
been made and that any additional evidence submitted by the 
veteran would be given the appropriate consideration.  

By statement received in August 1991, the veteran attempted 
to reopen his claim for entitlement to service connection for 
a right knee injury.  In October 1991, the veteran was 
informed that he would need to submit any information 
pertaining to recent treatment of a right knee injury.  In 
response to the RO's request, in December 1991, he submitted 
material that was wholly unrelated to information pertaining 
to the recent treatment for a right knee injury.  

In February 1992, it was determined that the veteran's claim 
could not be reopened.  The RO denied the claim on the basis 
that new and material evidence had not been submitted since 
the Board made a final adjudication of the claim in June 
1979.  In February 1992, as stated above, the veteran was 
notified of the denial and he did not perfect an appeal, 
which rendered the decision final.  

Evidence of record subsequent to the February 1992 final 
decision consisted of additional statements, with similar 
arguments that were previously of record; VA outpatient 
treatment reports; correspondences from the National 
Personnel Records Center; and a transcript the May 2004 Board 
hearing.  

The veteran began contacting National Personal Records Center 
for his service medical records.  By correspondence dated in 
December 2000, National Personnel Records Center in St. 
Louis, Missouri, explained to the veteran that original 
copies of the records they had on file were sent to VA.  

In July 2002, the veteran submitted a request for medical 
service records.  In August 2002, the VA Records Center 
Management responded, by enclosing medical records dated in 
May 1974, after the veteran separated from service, and 
unrelated to treatment for a right knee injury.  By statement 
submitted in December 2002, the veteran indicated that he had 
been treated at a VA hospital in Philadelphia in 1972, after 
he separated from service.  

Thereafter, the veteran submitted outpatient treatment 
records from Washington VA Medical Center (VAMC).  These 
records showed that the veteran received treatment from 
approximately November 2001 to August 2003 for several health 
related issues.  While receiving treatment for various 
complaints, the veteran related that he injured his knee, 
which resulted in hospitalization.  Thereafter, he had 
surgery to remove cartilage in his knee.  He also related 
that in 1972, he underwent repair of a broken patella in his 
right knee.  These records noted, as part of the veteran's 
past medical history, that he experienced osteoarthritis in 
the knee.  
In May 2004, the veteran gave personal testimony before the 
undersigned.  He testified that the only material he 
submitted in support of his claim to reopen the claim for 
service connected benefits was his own statement as to the 
events surrounding his claimed right knee injury and VA 
treatment records, which were comprised of current health 
related complaints.  

He stated that he sought treatment after service at the VA 
Hospital in St. Louis, Missouri; however, he didn't receive 
any medical treatment for a right knee injury, but rather the 
examiner just looked at his knee.  When asked when was the 
first time that the veteran actually received medical 
treatment for his right knee, his response was that it was 
years later in Washington DC, in approximately 1977.  He 
stated that he presented for his side, but related his knee 
injury complaint to the examiner.  

The veteran identified records from the National Archives and 
Records Administration (NARA) in College Park, Maryland.  The 
record was kept open for an additional 60 days to give the 
veteran an opportunity to receive a response from the agency 
and to submit the records to the RO for consideration.  

The veteran testified that he was seen at the VAMC in 
Philadelphia; however, he did not receive treatment related 
to a knee injury.  The veteran further testified that he was 
in receipt of Social Security benefits; however the award was 
for retirement benefits.  

By correspondence dated in July 2004, an Archives Technician 
contacted the veteran and explained to him that the original 
documents that would address his inquiry were in the 
possession of VA.  The copies enclosed with the 
correspondence did not show that the veteran suffered a right 
knee injury in service.  

New and Material

The veteran maintains that he has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for a right knee injury.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  This amendment is effective only for 
claims filed on or after August 29, 2001.  Consequently, 
since the veteran filed his claim in December 2002, the 
current appeal will be decided under the new version of 
§ 3.156(a) as is outlined in the decision below.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510,513 (1992).  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  In March 2002, the RO 
determined that the veteran had not submitted new and 
material evidence.  The veteran appealed the claim to the 
Board.  

The Board, in the first instance, must rule on the matter of 
reopening the claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board's decision is favorable to 
the veteran, the claim must be opened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29, 1994).  

The Board notes that especially where service medical records 
have been lost or destroyed, the Board's obligation to 
explain its findings and conclusions is heightened."  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  The Board 
undertakes its decision with this in mind.  

Analysis

Upon review of the evidence of record, prior to the RO's 
February 1992 final decision, and thereafter, the Board 
concludes that the evidence submitted after February 1992 is 
new in the sense that it was not previously of record, and 
therefore, reviewed by agency decision makers; however, the 
evidence can not be considered material to the issue of 
service connection, since the veteran has not submitted 
evidence that would tend to show that he injured his right 
knee in service and that he currently has a disability 
related to the right knee injury.  

Evidence submitted prior to the RO's February 1992 final 
decision showed that the veteran maintained that he sustained 
a right knee injury while in service, in June 1968.  The RO 
submitted several requests to National Personnel Records 
Center (NPRC) for additional service medical records.  NPRC 
determined that the separation examination was unavailable.  
There were no other available records concerning the 
veteran's service.  The RO attempted to assist the veteran in 
substantiating his claim by scheduling him for VA 
examination.  The record showed that the veteran was 
scheduled for VA examinations and failed to keep his 
scheduled appointments.  

The veteran submitted various statements in support of his 
claim, to include assertions that there were outstanding 
records pertaining to his right knee injury.  The RO made 
attempts to assist the veteran in this regard.  The Board 
addressed the veteran's concerns of outstanding treatment 
records in the January 1979 Remand.  The Board later 
determined that the claimed knee injury was not related to 
service.  

Thereafter, he submitted a request for VA examination, and 
wrote a letter to a member of the United Sates Senate.  He 
did not offer any treatment records pertaining to a right 
knee injury, recent or otherwise, as requested by the RO, to 
substantiate his claim.  

Evidence submitted after the February 1992 final decision 
included additional statements and arguments, which primarily 
reiterated his contention that he sustained a knee injury in 
June 1968 and that he was treated for the injury at a field 
hospital.  Other evidence included records from NPRC and the 
National Archives and Records Administration (NARA), which 
failed to offer evidence that could help substantiate his 
claim for service connected benefits.  

The personal testimony given at the May 2004 Board hearing 
offered no more than assertions by the veteran that were 
already of record and contentions that were immaterial to the 
claim for service connected benefits.  

The Board concludes that the evidence submitted subsequent to 
the February 1992 final decision failed to show that the 
veteran sustained a knee injury, as did the evidence 
previously of record.  The evidence also failed to show that 
the veteran sustained a right knee injury that actually 
resulted in a current disability.  Further, after many 
requests, he failed to offer evidence of recent treatment 
associated with the claimed right knee injury.  Therefore, 
the veteran has not offered evidence that can be considered 
material to the claim of service connection for a right knee 
injury.  

The Board observes that the veteran's service medical records 
are incomplete. The veteran has made efforts to obtain his 
service medical records and has been unsuccessful.  In this 
regard, the Board agrees with the veteran's representative, 
in that there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases where records are presumed lost or destroyed while in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The RO has made numerous attempts 
to satisfy this heightened duty by assisting the veteran in 
obtaining the records that he identified.  

For example, prior to the February 1992 final decision, after 
the veteran attempted to reopen his claim, VA, by 
correspondence dated in October 1991, explained to the 
veteran that if he had recently received treatment for any 
claimed disabilities, to furnish the name and address of any 
doctor or hospitals that provided treatment.  He did not 
submit any evidence that would be considered helpful in 
substantiating his claim for service connected benefits.  

Subsequent to the February 1992, final decision, the veteran 
was informed of exactly what was necessary to substantiate 
his claim.  He submitted VA treatment records, although 
silent for a definitive diagnosis of a current knee 
disability, and records from the National Archives Records 
Administration.  In fact, the undersigned kept the record 
open for an additional 60 days so that the veteran would have 
an opportunity to submit additional records.  Therefore, in 
the absence of any additional records, identified by the 
veteran, the heightened duty present in cases where records 
were lost at NPRC has been met.  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for a knee injury 
is not reopened.  See Anglin v. West, 203 F.3d 1343, 1347 
(2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet App. 312, 315 (1999); 38 C.F.R. 
§ 3.156(a).  


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for entitlement to service connection for a 
claimed right knee injury is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



